Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Further Information Call: Walter A. Shephard Vice President Finance, CFO, and Treasurer Voice: 860-704-3955 inquire@zygo.com For Immediate Release ZYGO REPORTS FISCAL 2 MIDDLEFIELD, CT, AUGUST 20, 2009  Zygo Corporation (NASDAQ: ZIGO) today announced its financial results for the fourth quarter and full year of fiscal 2009. Fourth quarter net sales of $24.2 million increased 21% from the prior quarter, reflecting initial improvements in the overall business environment and stronger orders for the Metrology Solutions Division. Revenues of $24.2 million were down 50% compared to $48.5 million in the fourth quarter of fiscal 2008. The Company recorded a net loss for the fourth quarter of fiscal 2009 of $47.4 million, or $2.81 per diluted share, as compared with $1.1 million of net earnings, or $0.06 per diluted share, in the fourth quarter of fiscal 2008. The net loss included $41.8 million in significant charges, net of taxes, equivalent to $2.48 per share, which included asset impairment charges, write-downs and reserves on various other balance sheet items, and a valuation allowance on our deferred tax assets. These charges were incurred primarily as a result of the economic downturn, recent changes in ZYGOs business strategy and operations, and the resulting revaluation of certain of the Companys assets. GAAP Results (Thousands of dollars Q4 FY 2009 Q3 FY 2009 Q4 FY 2008 FY 2009 FY 2008 except per share data) Net Sales $24,167 $20,031 $48,497 $116,040 $159,036 Operating Profit (Loss) Net Earnings (Loss) ($47,425 ) ($15,101 ) $1,053 ($66,064 ) $1,239 Earnings (Loss) per Share ($2.81 ) ($0.90 ) $0.06 ($3.92 ) $0.07 Non-GAAP Results (Thousands of dollars Q4 FY 2009 Q3 FY 2009 Q4 FY 2008 FY 2009 FY 2008 except per share data) Operating Profit (Loss) ($6,011 ) ($7,356 ) $1,658 ($15,560 ) $3,143 Net Earnings (Loss) ($5,630 ) ($7,539 ) $727 ($15,026 ) $1,932 Earnings (Loss) per Share ($0.33 ) ($0.45 ) $0.04 ($0.89 ) $0.11 1 A reconciliation between GAAP (Accounting Principles Generally Accepted in the United States of America) operating results and non-GAAP operating results is provided following the financial statements that are part of this release. ZYGOs non-GAAP results include the impact of stock-based compensation, but exclude the impact of merger and acquisition costs, intangible and fixed asset impairments, inventory and deferred tax asset valuation reserves, and bad debt expenses, as well as restructuring related charges such as severance. For fiscal 2009, the Company recorded net sales of $116.0 million, as compared with $159.0 million for fiscal 2008. The Company recorded a net loss of $66.1 million in fiscal 2009, or a loss of $3.92 per diluted share, as compared with net earnings of $1.2 million, or $0.07 per diluted share, in fiscal 2008. The fiscal 2009 net loss on a non-GAAP basis, excluding the impact of merger and acquisition costs, intangible and fixed asset impairments, inventory and deferred tax asset valuation reserves and restructuring related charges, was $15.0 million, or $0.89 per share. Orders for the fourth quarter of fiscal 2009 were $15.3 million as compared with orders of $15.6 million in the third quarter of fiscal 2009. Orders for the Metrology Solutions Division accounted for 71% of the orders received, with the Optical Systems Division contributing the remaining 29%. Commenting on the fourth quarter results of fiscal 2009, ZYGOs chief executive officer Bruce Robinson said, The fourth quarter of fiscal 2009 included a number of developments in ZYGOs business. First, our business began to recover from reduced levels experienced in the third quarter of fiscal 2009, with revenue growth and order momentum building in our Metrology Solutions Division. Second, we completed the first phase of our new strategy to be a critical OEM supplier of enabling semiconductor technology through our business partnership with Nanometrics. As a result of the changes to our business strategy and operations, prompted by the termination of merger activities in April 2009 and the overall business climate, we undertook a revaluation of several balance sheet items, including inventory and fixed and intangible assets as well as our deferred tax assets. These efforts resulted in a significant number of charges in the fourth quarter of fiscal 2009, which together had a $2.48 impact on our loss per share. We expect the restructuring of our business combined with anticipated recovery in our end markets will provide significant operating leverage. We made further reductions to our work force during the fourth quarter, projected to produce annual savings of $2.5 million. With this action and others that we have taken over the past several months, we have reduced our annualized operating costs by over $17.0 million. Our balance sheet is strong, with $36.7 million in available cash and marketable securities  and no debt at the end of the quarter. Cash balances decreased $6.0 million from the third quarter of fiscal 2009, due primarily to the payment of $5.4 million for a merger termination fee and $0.8 million in severance related to the workforce reduction. 2 We enter fiscal 2010 with a feeling of optimism. We believe our business reached a bottom in the third quarter and there are signs that the recession may be waning. Although this does not mean that a rapid upturn in orders is imminent, it does mean that we can focus on growth rather than contraction. We have made a strategic decision to concentrate our resources on our core metrology and optics technologies. Fully automated in-line production tools will be marketed through OEM partnerships with companies that have achieved market success with complementary metrology products. Our recent strategic partnership with Nanometrics is an example of this strategy, which will allow us to benefit from the market penetration of our core technology into the semiconductor industry without the significant investment that would be associated with distribution, applications and support. We will continue to sell directly into our traditional markets. We believe these strategies will improve margins and profitability as the relationships mature. There are a number of positives across the company that point to future success. We have ongoing technology development programs that clearly establish the strength of our technology and competitive position. Our China joint venture is shipping product, in significant volume, to customers not previously served. Our success in attracting customers in the medical market for opto-mechanical assemblies is anticipated to begin having a positive impact in this fiscal year.
